Case: 20-40064      Document: 00515860658         Page: 1     Date Filed: 05/13/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          May 13, 2021
                                  No. 20-40064
                               Conference Calendar                       Lyle W. Cayce
                                                                              Clerk

   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Claudia Janeth Ozuna-Celaya,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Southern District of Texas
                            USDC No. 5:19-CR-298-1


   Before Graves, Willett, and Duncan, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Claudia Janeth Ozuna-Celaya
   has moved for leave to withdraw and has filed a brief in accordance with
   Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
   229 (5th Cir. 2011). Ozuna-Celaya has not filed a response. We have


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40064    Document: 00515860658          Page: 2   Date Filed: 05/13/2021




                                  No. 20-40064


   reviewed counsel’s brief and the relevant portions of the record reflected
   therein. We concur with counsel’s assessment that the appeal presents no
   nonfrivolous issue for appellate review. Accordingly, counsel’s motion for
   leave to withdraw is GRANTED, counsel is excused from further
   responsibilities herein, and the APPEAL IS DISMISSED. See 5th Cir.
   R. 42.2.




                                       2